FILED
                                                                                                 COURT OF APPEALS
                                                                                                      DIVISION II

                                                                                                201411 22 , Aft (3: 23




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                 DIVISION II

STATE OF WASHINGTON,                                                            No. 44131 -4 -II


                                     Respondent,


         v.



DONNA LEE DRECKMAN,                                                      UNPUBLISHED OPINION


                                     Appellant.


         LEE, J. —     A   jury   convicted    Donna Dreckman       of   forgery. Dreckman appeals, arguing

that the jury instruction on her duress defense was erroneous and she received ineffective

assistance of counsel.      Any alleged error in the jury instruction was invited; therefore, we are

precluded     from reviewing it. Further, we will not address her claim of ineffective assistance of


counsel because it was raised for the first time in her reply brief. We affirm.

                                                      FACTS


         The State charged Dreckman with,four counts of forgery. Dreckman admitted she forged

the   checks;   however,   she claimed    that   she was   forced to do    so   by   her boyfriend.    She testified


that her boyfriend hit her, threw things at her, and threatened her.


         Dreckman     requested      that the trial   court   instruct the   jury    on   a   duress defense.   She


proposed the following instruction, which the trial court gave:

                  Duress is   a   defense to   a criminal charge   if:
No. 44131 -4 -II



                    a) The defendant participated in the crime under compulsion by another
          who by threat or use of force created an apprehension in the mind of the
          defendant that in case of refusal the defendant or another person would be liable
          to immediate death or immediate grievous bodily injury; and
                    b) Such apprehension was reasonable upon the part of the defendant; and
                    c) The defendant would not have participated in the crime except for the
          duress involved.
                   The defense of duress is not available if the defendant intentionally or
          recklessly placed herself in a situation in which it was probable that she would be
          subject to duress.
                   The burden is on the defendant to prove the defense of duress by a
          preponderance           of   the   evidence.   Preponderance of the evidence means that you

          must be persuaded, considering all the evidence in the case, that it is more
          probably true than not true.

Clerk' s Papers CP           at   66.        The jury found Dreckman guilty of all four counts of forgery.

Dreckman appeals.


                                                          ANALYSIS


A. JURY INSTRUCTION


          Dreckman claims that the trial court erred by giving the duress instruction because it did

not instruct the jury that it had the duty to find Dreckman not guilty if she met her burden to

prove     she   acted   under      duress.      But because Dreckman proposed the jury instruction, she is

precluded from challenging it on appeal.

          The invited error doctrine " prohibits a party from ` setting up error in the trial court and

then complaining        of   it   on appeal. "'     State v. Armstrong, 69 Wn. App. 430, 434, 848 P.2d 1322

 1993) ( quoting State            v.   Young,    63 Wn.   App.       324, 330, 818 P. 2d 1375 ( 1991)).   Under the


invited    error   doctrine, " even where constitutional rights are involved, we are precluded from


reviewing jury instructions when the defendant has proposed an instruction or agreed to its

wording."       State   v.   Winings, 126 Wn.            App.   75, 89, 107 P. 3d 141 ( 2005).     Here, Dreckman




                                                                 2
No. 44131 -4 -II



proposed the instruction on the duress defense; therefore, any error in the instruction was invited

and we are precluded from reviewing it.

B. INEFFECTIVE ASSISTANCE OF COUNSEL


        Although Dreckman originally stated that the State proposed the erroneous instruction,

she concedes the error was invited in her reply brief. She then argues in her reply brief that she

received ineffective assistance of counsel based on trial counsel proposing an erroneous

instruction. However, "[        a] n issue raised and argued for the first time in a reply brief is too late to

warrant consideration."         Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P. 2d

549 ( 1992) ( citing In         re   Marriage   of Sacco,       114 Wn.2d     1,   5,   784 P. 2d   1266 ( 1990)).


Accordingly, we will not address this issue.

        Dreckman invited any           error related   to the   jury instruction   on   duress.   And her claim of


ineffective   assistance of counsel was raised         too late to   warrant our consideration.       Accordingly,

we affirm.




        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




                                                           3